Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner considers DE 1215463 to ASEA AB (hereinafter ASEA) the closest prior art because ASEA discloses a toothing arrangement having a pair of meshing helical cut spur gears, a thrust collar having two races for axial load compensation, each of the two races positioned on a respective side of the thrust collar, and the thrust collar is supported in a circumferential groove of the first spur gear that interrupts the toothing of the first spur gear. ASEA differs from the claimed invention in that the thrust collar does not have internal toothing that interacts with a rotation prevention means that is radially movable from an inner region to an outer region into an interlock position. While internally toothed rings are known in the art, to modify the prior art to have internal toothing, and a radially movable rotation prevention means would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK
Primary Examiner
Art Unit 3658

Primary Examiner, Art Unit 3658